Citation Nr: 0738310	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-02 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the tongue, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The veteran had active military service from October 1965 to 
March 1969, including service in Vietnam for a period of 11 
months and 29 days. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2007.  A transcript of that 
hearing is of record.

The veteran contends that the development of his squamous 
cell carcinoma of the tongue was due to his exposure to 
herbicides while in Vietnam.  In this case, the veteran's DD 
Form 214 shows that he served in Vietnam and therefore, 
exposure to herbicides is conceded.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).  However, squamous cell carcinoma 
is not one of the diseases noted under 38 C.F.R. § 3.309(e) 
(2007) as a disease having a positive association with 
herbicide exposure.  Additionally, there is no indication 
that the veteran's malignancy was manifested during the one-
year period following his separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2007) (service incurrence may be 
presumed for malignant tumors that were manifested within a 
year of separation from qualifying active military service).  
Therefore, in order to establish service connection for 
squamous cell carcinoma, a medical opinion is needed that 
shows a relationship between military service, or a 
claimant's exposure to herbicide agents during military 
service, and the development of squamous cell carcinoma.  

In this regard, the file contains a June 2006 VA examination 
report that discusses a possible nexus between the veteran's 
presumed herbicide exposure and his diagnosed squamous cell 
carcinoma of the tongue.  At this examination, the veteran 
reported that he was a half a pack a day smoker, and had a 
history of heavy alcohol ingestion until the age of 35, at 
which point he began to drink sporadically or would binge 
drink until he got sick and then would quit for a period of 
time.  The examiner noted that in November 2003, the veteran 
was diagnosed with carcinoma of the tongue, in December 2003, 
he underwent a right partial glossectomy and tracheotomy, and 
subsequent to this he underwent a seven-week course of 
radiation.  The examiner also noted that the two 
postoperative biopsies that had been conducted were negative.

On examination, the VA examiner noted that the veteran's nose 
was clear, and his oral cavity showed no evidence of 
recurrence, and his neck was negative for lymphadenopathy, 
and organomegaly.  The examiner noted that he did have 
postoperative surgical and radiation changes, but noted that 
the mirror exam showed no evidence of any lesions at the base 
of the tongue or hypopharynx or larynx.  Finally, the 
examiner addressed the etiology of the veteran's squamous 
cell carcinoma, including a discussion of a possible nexus 
between herbicide exposure and carcinoma.  The examiner 
stated that the veteran did have a history of exposure to 
cigarette smoke and alcohol which were known co-factors in 
the etiology of squamous cell carcinoma of the tongue.  The 
examiner went on to state that he was not certain that Agent 
Orange had been implicated in squamous cell carcinoma of the 
tongue, (the Board notes that as discussed above, it is not 
one of the diseases listed in 38 C.F.R. § 3.309(e)), but it 
had been implicated in other forms of malignancy, and 
therefore it was at least as likely as not that the squamous 
cell carcinoma was due to Agent Orange exposure.

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2007).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.

In this case, the Board finds that the June 2006 medical 
opinion regarding the connection between squamous cell 
carcinoma of the tongue and herbicide exposure, is unclear 
and somewhat contradictory.  Additionally, the examiner 
provides no reasoning or rationale to support his conclusion 
that it was "at least as likely as not" that the veteran's 
squamous cell carcinoma of the tongue was related to 
herbicide exposure.  For example, the examiner described both 
smoking and alcohol as known factors in the development of 
squamous cell carcinoma of the tongue and admitted that he 
was not certain that Agent Orange had been implicated in 
squamous cell carcinoma.  Nevertheless, despite his admitted 
unawareness, the examiner concluded that the veteran's 
squamous cell carcinoma was "at least as likely as not" due 
to Agent Orange exposure.  The Board finds that this 
conclusion does not logically follow the examiner's preceding 
statements, and therefore the Board finds that a remand is 
necessary to obtain clarification from the examiner.  
Specifically, the examiner should provide a rationale for his 
conclusion that the veteran's squamous cell carcinoma was 
related to service, despite that fact that his statements 
preceding this conclusion seem to suggest that the opposite 
is true.

Therefore, the Board will remand to provide the June 2006 
examiner an opportunity to explain his opinion, and in the 
event that the June 2006 examiner is no longer available, the 
veteran should be afforded another VA examination in order to 
determine whether the development of his squamous cell 
carcinoma of the tongue is attributable to his military 
service, including as due to herbicide exposure.  
Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, as regards the claim on 
appeal, the AOJ must notify the claimant 
and the claimant's representative of any 
information and evidence not of record 
(1) that is necessary to substantiate the 
appellant's claim for service connection; 
(2) that VA will seek to provide; (3) 
that the claimant is expected to provide; 
and (4) must ask the claimant to provide 
any evidence in his possession that 
pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The notice to the veteran 
must also include the criteria for 
assignment of disability ratings and for 
award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

2.  The June 2006 examiner should be 
asked to explain his opinion, and provide 
a rationale for his conclusion that the 
veteran's squamous cell carcinoma of the 
tongue is at least as likely as not 
related to Agent Orange exposure despite 
other identified risk factors such as 
tobacco and alcohol use.  If the June 
2006 examiner is not available, the 
veteran should be afforded a VA 
examination, conducted by a physician 
with appropriate expertise to render a 
nexus opinion regarding the medical 
probability that the veteran's squamous 
cell carcinoma of the tongue is 
attributable to his active military 
service.  The physician should include an 
opinion as to whether it is at least as 
likely as not that the veteran's squamous 
cell carcinoma of the tongue is 
attributable to military service, 
including presumed herbicide exposure.  
The examiner should detail any connection 
to herbicide exposure, and provide a 
thorough rationale for his/her opinion.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review.

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

